DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oleson (US 2015/0108273 A1) (hereinafter Oleson),  Thomaschewski, (US 2016/0214719 A1) (hereinafter Thomaschewski), and Browning et. al (US 2019/0029429 A1) (hereinafter Browning).
	Regarding claim 1, Oleson discloses a plinth attachment system (20: the system, figs 1 and 2) for attachment to at least one track (22: standard floor beam, figs. 1 and 2), the system comprising: 
a first plate having a first side (24: adapter plate having 28: lateral edge, figs1-4)(see §[0043] 	below) configured for mounting to a longitudinally extending track (22, §[0043]), and a 	first mounting feature for mounting a first structure (36: series of holes, 38: sections of 	seat track, figs. 1-3); and 
a second plate having a first side configured for mounting to the track (24: 2nd adapter plate 	with lateral edge 28, figs 1-3), and a second mounting feature for mounting a second 	structure (36: series of holes on second plate, 38: sections of seat track on second plate, 	figs. 1-3);  
wherein, when mounted on the track, at least one interlinking feature of the first side of the 	first plate (26: interlocking features, best seen fig. 4, see also §[0043] below) and at 	least one interlinking feature of the first side of the second plate (26, fig. 4) interlock at 	the track (fig. 1), 
wherein, when mounted to the track, the first mounting feature and second mounting feature 	are aligned at essentially equivalent longitudinal positions. (front and rear edges 30, 32 	aligned, fig. 1, fig. 4).
	Oleson is silent wherein the first mounting feature comprises a central opening formed through the first plate, and a pedestal, attached to the first plate, wherein the pedestal is aligned above and surrounding the central opening.
	Thomaschewski teaches a first mounting feature comprising a central opening (4: connection point, fig. 1) formed through a first plate (3a: adapter plate, fig. 1) and a pedestal (10: seat substructure, fig. 5), attached to the first plate and aligned above and surrounding the central opening (see items 10 and 1, fig. 5 and, see detailed item 1, fig. 1). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first mounting feature and first plate disclosed by Oleson with the central opening and pedestal as taught by Thomaschewski, in order to provide pedestal mounts attached to the first plate and aligned above and surrounding the central opening for the attachment system. Replacing the series of holes and sections of track (36 and 38, Oleson) attached to the plates with an opening and a pedestal allows for using rotation of the seat substructure on the attachment assembly. Rotational movability of the seat substructure makes it possible to change the seat orientation, and can increase the flexibility of use of the aircraft seat, particularly executive seating. Pedestal seating generally has a smaller overall footprint than track seating.  
	Oleson and Thomaschewski are silent wherein the first mounting feature comprises a lower ring and an upper ring attached to the lower ring by way of an internal ring.
	Browning teaches a mounting feature (swivel assembly, Fig. 2) for a seat comprising a lower ring (134: lower hub, Fig. 2) and an upper ring (132: upper hub, Fig. 2), the lower ring attached to the upper ring by way of an internal ring (136: internal block with central axis, fig. 2). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pedestal mounting feature  disclosed by Oleson as modified by Thomaschewski with the lower ring, upper ring and internal ring as taught by Browning, in order to build a mount with the ability to provide lateral stability for while still permitting rotational movement.
	Regarding claim 2, modified Oleson discloses the plinth attachment system of claim 1, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4) extending laterally from the first side of the first plate, and wherein the second interlinking feature comprises at least one second support plate (26, fig. 4) extending laterally from the first side of the second plate and between the two first support plates. (Can be seen in close-up view of fig. 1, below)  

    PNG
    media_image1.png
    229
    396
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    109
    196
    media_image2.png
    Greyscale


	Regarding claim 3, modified Oleson discloses the plinth attachment system of claim 1, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4) extending laterally from the first side of the first plate, wherein the second interlinking feature comprises at least two second support plates (26, fig. 4) extending laterally from the first side of the second plate, and wherein the first support plates are interdigitated with the second support plates (see figures above associated with claim 2).
Regarding claim 4, modified Oleson discloses the plinth attachment system of claim 3, wherein each first support plate and each second support plate has a respective opening (opening in 26, fig. 4) (§[0046]: The left-side and right-side lateral edges 28 include the interlocking features 26 having openings therethrough…) for receiving a connector (fasteners, 34, fig. 2) for attachment to the track (§[0043]:..The lateral edges 28 of the adjacent adapter plates 24 interlock such that both plates are able to attach to the same floor beam 22…)
	However, modified Oleson is silent wherein the openings are slot shaped and the slot shaped openings of the first support plates are perpendicular to the slot shaped openings of the second support plates.  
	Modified Oleson discloses the openings except for the particular slot shape and the perpendicular orientation of the shape between plates. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the different openings of the first and second support plates in whatever form or shape was desired or expedient. A change in form (orientation) or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would be to more efficiently align and make use of pre-existing holes in the floor beam. It would also expand the options of fasteners that could be used within the slot/opening. 

	Regarding claim 5, modified Oleson discloses the plinth attachment system of claim 1. 

	Oleson is silent wherein the second mounting feature comprises a central opening formed through the second plate and a pedestal, attached to the second plate, wherein the pedestal is aligned above and surrounding the central opening.
	Thomaschewski teaches a second mounting feature comprising a central opening (4: connection point, fig. 1) formed through a second plate (3b: adapter plate, fig. 1) and a pedestal (10: seat substructure, fig. 5), attached to the second plate and aligned above and surrounding the central opening (see items 10 and 1, fig. 5 and, see detailed item 1, fig. 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second mounting feature and second plate disclosed by Oleson with a central opening and a pedestal as taught by Thomaschewski, in order to provide a second mounting system for the attachment system that is a pedestal attached to the plate aligned above and surrounding the central opening. Replacing the series of holes and sections of track (36 and 38, Oleson) attached to the plate with an opening and a pedestal allows for using rotation of the seat substructure on the attachment assembly. Rotational movability of the seat substructure makes it possible to change the seat orientation, and can increase the flexibility of use of the aircraft seat, particularly executive seating. Furthermore, pedestal seating generally has a smaller overall footprint than track seating.  
Oleson and Thomaschewski are silent wherein the second mounting feature comprises a lower ring and an upper ring attached to the lower ring by way of an internal ring.
	Browning teaches a mounting feature (swivel assembly, Fig. 2) for a seat comprising a lower ring (134: lower hub, Fig. 2) and an upper ring (132: upper hub, Fig. 2), the lower ring attached to the upper ring by way of an internal ring (136: internal block with central axis, fig. 2). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second pedestal mounting feature  disclosed by Oleson as modified by Thomaschewski with the lower ring, upper ring and internal ring as taught by Browning, in order to build a mount with the ability to provide lateral stability for while still permitting rotational movement.
	Regarding claim 6, modified Oleson discloses the plinth attachment system of claim 1, wherein the first plate (24, fig. 1) has a second side opposite the first side thereof (§ [0046]: Referring to FIG. 4, each adapter plate 24 is a generally flat rectangular plate defining top and bottom major planar faces, a front edge 30, a rear edge 32, and left-side and right-side lateral edges 28. The left-side and right-side lateral edges 28 include the interlocking features 26), the second side configured for mounting to a longitudinally extending left track (22, left, figs. 1, 2), and wherein the second plate has a second side opposite the first side thereof (§[0046]- above), the second side configured for mounting to a longitudinally extending right track (22, right, figs. 1, 2), and wherein the left track and right track are parallel (figs. 1 and 2 show parallel orientation of tracks) to and equidistant from the longitudinally extending track (see §[0041] below) (see annotated Oleson figure below).

    PNG
    media_image3.png
    259
    277
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    279
    295
    media_image4.png
    Greyscale

	
	Regarding claim 7, Oleson discloses an aircraft seating attachment system for attachment to at least one track, the system comprising: 
a first plate (24: adapter plate, figs. 1-4) having a first side configured for mounting to a 	longitudinally extending track (first side, 28: lateral edge, seen in fig. 4, and § [0046]: 	…each adapter plate 24 is a generally flat rectangular plate defining top and bottom major 	planar faces, a front edge 30, a rear edge 32, and left-side and right-side lateral edges 28. The 	left-side and right-side lateral edges 28 include the interlocking features 26 having 	openings…)(track, 22: standard floor beam, figs. 1 and 2), and a first mounting feature 	(36: series of holes, 38: sections of seat track,  figs. 1 and 2) for mounting a first aircraft 	seat (§[0044]: Each adapter plate 24 includes a series of holes 36 used to attach sections 	of seat track 38…The location of the adapter plates 24 and seat tracks 38 is dependent 	upon the position of the seats…); and
a second plate (24: 2nd adapter plate, figs. 1,2) having a first side (28: lateral edge) configured 	for mounting to the track, and a second mounting structure (36: series of holes, 38: 	section of seat track right side, figs. 1, 2) for mounting a second aircraft seat (in §[0044] 	plural ‘seats’ implies a second seat); 
wherein, when mounted on the track, at least one 	interlinking feature of the first side (26, figs. 	1,2,4) of the first plate and at least one interlinking feature of the first side of the second 	plate (26, figs. 1,2,4) interlock at the track (22: center, figs. 1 and 2, §[0043]: The system 	20 generally includes a plurality of adapter plates 24 laterally sized to span the adjacent 	floor beams 22. The adapter plates 24 are shaped such that they interlock at the floor 	beam locations, thereby preventing translational movement between plates along the 	longitudinal direction of the aircraft. The adapter plates 24 include interlocking features 	26 along their lateral edges 28 that allow two adapter plates to be installed side-by-side 	with their front and rear edges 30, 32 aligned. The lateral edges 28 of the adjacent 	adapter plates 24 interlock such that both plates are able to attach to the same floor 	beam 22), 
wherein, when mounted to the track, the first mounting feature and second mounting feature 	are aligned at essentially equivalent longitudinal positions.  (§ [0043]: front and rear 	edges 30, 32 aligned).
	Oleson is silent wherein the first mounting feature comprises a central opening formed through the first plate and a pedestal, attached to the first plate, wherein the pedestal is aligned above and surround the central opening.
	Thomaschewski teaches a first mounting feature comprising a central opening (4: connection point, fig. 1) formed through a first plate (3a: adapter plate, fig. 1), and a pedestal (10: seat substructure, fig. 5), attached to the first plate and aligned above and surrounding the central opening (see items 10 and 1, fig. 5 and, see detailed item 1, fig. 1). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first mounting feature and first plate disclosed by Oleson with the central opening and pedestal as taught by Thomaschewski, in order to provide a pedestal mount attached to the first plate, aligned above and surrounding the central opening, to the attachment system. Replacing the series of holes and sections of track (36 and 38, Oleson) attached to the plates with an opening and a pedestal allows for using rotation of the seat substructure on the attachment assembly. Rotational movability of the seat substructure makes it possible to change the seat orientation, and can increase the flexibility of use of the aircraft seat, particularly executive seating. Pedestal seating generally has a smaller overall footprint than track seating.  
	Oleson and Thomaschewski are silent wherein the first mounting feature comprises a lower ring and an upper ring, the lower ring attached to the upper ring by way of an internal ring.
	Browning teaches a mounting feature (swivel assembly, Fig. 2) for a seat comprising a lower ring (134: lower hub, Fig. 2) and an upper ring (132: upper hub, Fig. 2), the lower ring attached to the upper ring by way of an internal ring (136: internal block with central axis, fig. 2). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pedestal mounting feature  disclosed by Thomaschewski with the lower ring, upper ring and internal ring as taught by Browning, in order to build a pedestal with the ability to provide lateral stability for the pedestal while still permitting rotational movement.
	Regarding claim 8, modified Oleson discloses the aircraft seating attachment system of claim 7, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4) extending laterally from the first side of the first plate, and wherein the second interlinking feature comprises at least one second support plate (26, figs 1 and 2, close -up shows at least one) extending laterally from the first side of the second plate and between the two first support plates.

    PNG
    media_image1.png
    229
    396
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    109
    196
    media_image2.png
    Greyscale

	Regarding claim 9, modified Oleson discloses the aircraft seating attachment system of claim 7, wherein the first interlinking feature comprises at least two first support plates (26, figs. 4, 5), extending laterally from the first side of the first plate, wherein the second interlinking feature comprises at least two second support plates extending laterally from the first side of the second plate (26, figs. 4 and 5 and close-up in figs. 1 and 2), and wherein the first support plates are interdigitated (see §[0043]) with the second support plates. 
§ [0043]: The lateral edges 28 of the adjacent adapter plates 24 interlock such that both plates are able to attach to the same floor beam 22. The alternating design of the interlocking features 26, which may take the form of sinusoidal, castellated or like features, allows each adapter plate 24 to align with and make use of alternating holes in the floor beam 22 to attach the adapter plates.
Regarding claim 10, modified Oleson discloses the aircraft seating attachment system of claim 9, wherein each first support plate and each second support plate has a respective opening (opening in 26, fig. 4) (§[0046]: The left-side and right-side lateral edges 28 include the interlocking features 26 having openings therethrough…) for receiving a connector (fastener, 26, fig. 2)  for attachment to the track (§{0043]: The adapter plates 24 may be attached using fasteners 34, such as the exemplary fasteners shown in FIG. 2). 
	Modified Oleson is silent to the slot-shape of the openings in the interlocking features, 26, and wherein the slot shaped openings of the first support plates are perpendicular to the slot shaped openings of the second support plates.  
	Modified Oleson discloses the openings except for the particular shape and the perpendicular orientation of the shape between plates. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the different openings of the first and second support plates whatever form or shape was desired or expedient. A change in form (orientation) or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would be to more efficiently align and make use of pre-existing holes in the floor beam. It would also expand the options of fasteners that could be used within the opening. 
	Regarding claim 11, Oleson discloses the aircraft seating attachment system of claim 7. 
	Oleson is silent wherein the second mounting feature comprises a central opening formed through the second plate and a pedestal, attached to the second plate, wherein the pedestal is aligned above and surrounding the central opening.
	Thomaschewski teaches a second mounting feature comprising a central opening (4: connection point, fig. 1) formed through a second plate (3b: adapter plate, fig. 1) and a pedestal (10: seat substructure, fig. 5), attached to the second plate and aligned above and surrounding the central opening (see items 10 and 1, fig. 5 and, see detailed item 1, fig. 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second mounting feature and second plate disclosed by Oleson with a central opening and a pedestal as taught by Thomaschewski, in order to provide a second mounting system for the attachment system that is a pedestal attached to the plate aligned above and surrounding the central opening. Replacing the series of holes and sections of track (36 and 38, Oleson) attached to the plates with an opening and a pedestal allows for using rotation of the seat substructure on the attachment assembly. Rotational movability of the seat substructure makes it possible to change the seat orientation, and can increase the flexibility of use of the aircraft seat, particularly executive seating. Furthermore, pedestal seating generally has a smaller overall footprint than track seating.  
Oleson and Thomaschewski are silent wherein the second mounting feature comprises a lower ring and an upper ring attached to the lower ring by way of an internal ring.
	Browning teaches a mounting feature (swivel assembly, Fig. 2) for a seat comprising a lower ring (134: lower hub, Fig. 2) and an upper ring (132: upper hub, Fig. 2), the lower ring attached to the upper ring by way of an internal ring (136: internal block with central axis, fig. 2). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second pedestal mounting feature  disclosed by Oleson as modified by Thomaschewski with the lower ring, upper ring and internal ring as taught by Browning, in order to build a mount with the ability to provide lateral stability for while still permitting rotational movement.
	Regarding claim 12, modified Oleson discloses the aircraft seating attachment system of claim 7, wherein the first plate has a second side (§[0046]: each adapter plate 24 is a generally flat rectangular plate defining top and bottom major planar faces, a front edge 30, a rear edge 32, and left-side and right-side lateral edges 28.) opposite the first side thereof (see figure below and §[0041]), the second side configured for mounting to a longitudinally extending left track, and wherein the second plate has a second side opposite the first side thereof, the second side configured for mounting to a longitudinally extending right track, and wherein the left track and right track are parallel to and equidistant from the longitudinally extending track.  
(§[0041] Referring to FIGS. 1 and 2, a portion of the modular aircraft floor track adapter system, referred to herein as the "system," is shown generally at reference numeral 20 from two different angles. The system 20 establishes a means by which seat track can be added in locations between the existing floor beam locations. Existing floor beams, also referred to herein as "standard floor beams," are shown at reference numeral 22, and run longitudinally the length of the cabin parallel or substantially parallel to one another and to the longitudinal centerline of the aircraft. Three floor beams 22 are shown in FIGS. 1 and 2, with the middle beam spaced closer to the left beam than the right beam. The distance between adjacent floor beams may vary…)
 

    PNG
    media_image3.png
    259
    277
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    279
    295
    media_image4.png
    Greyscale

	Regarding claim 13, Oleson discloses an aircraft seating arrangement attachment system comprising: 
	a longitudinally extending seat track (22: standard floor beam, figs. 1 - 2);
	a first plinth plate (24: adapter plate, figs. 1 - 4) having a first side (28: lateral edge, fig. 4, §[0044] below)  attached to the seat track; 
	a second plinth plate (24: 2nd adapter plate, figs. 1-2) having a first side (28: lateral edge, fig. 4, §[0044] below) attached to the seat track;	 
wherein, at least one interlinking feature of the first side of the first plinth plate and at least 	one interlinking feature of the first side of the second plinth plate interlock at the seat 	track (26: interlocking features, best seen fig. 4, §[0043] below)wherein, the first aircraft 	seat and the second aircraft seat are aligned at essentially equivalent longitudinal 	positions relative to the seat track.
§ [0043] The system 20 generally includes a plurality of adapter plates 24 laterally sized to span the adjacent floor beams 22. The adapter plates 24 are shaped such that they interlock at the floor beam locations, thereby preventing translational movement between plates along the longitudinal direction of the aircraft. The adapter plates 24 include interlocking features 26 along their lateral edges 28 that allow two adapter plates to be installed side-by-side with their front and rear edges 30, 32 aligned. The lateral edges 28 of the adjacent adapter plates 24 interlock such that both plates are able to attach to the same floor beam 22. The alternating design of the interlocking features 26, which may take the form of sinusoidal, castellated or like features, allows each adapter plate 24 to align with and make use of alternating holes in the floor beam 22 to attach the adapter plates. The adapter plates 24 may be attached using fasteners 34, such as the exemplary fasteners shown in FIG. 2.

§ [0044] Each adapter plate 24 includes a series of holes 36 used to attach sections of seat track 38… to the top face of the adapter plates and between the floor beams 22. Known to those skilled in the art, seat track 38 can take various forms, but typically includes a series of equidistant circular openings spaced by smaller transverse openings.... The two adapter plates 24 shown in FIGS. 1 and 2 are arranged to form one continuous row spanning three floor beams 22… The location of the adapter plates 24 and seat tracks 38 is dependent upon the position of the seats and/or other components to be installed in the cabin. 
	Although Oleson discloses an adaptive attachment system for aircraft seats, he is silent about particular seat placement. In other words, Oleson does not specifically disclose a first aircraft seat attached to the first plinth plate, a second aircraft seat attached to the second plinth plate, and wherein, the first aircraft seat and the second aircraft seat are aligned at essentially equivalent longitudinal positions relative to the seat track. 
	Thomaschewski teaches an advantageous embodiment of a floor attachment assembly comprising two side by side plates each having an attachment point (4, fig. 1) for a seat substructure (10, fig. 5) and a respective aircraft seat (8, fig. 5). A first aircraft seat (8, fig. 5) is attached to a first plinth plate, a second aircraft seat (8, fig. 5) is attached to a second plinth plate, and the first aircraft seat and the second aircraft seat are aligned at essentially equivalent longitudinal positions relative to the seat track (see the equivalent longitudinal positions of the attachment points, item 4, fig. 1).
	It would have been obvious to one ordinarily skilled in the art at the time of filing to have modified the aircraft seating arrangement of Oleson to include the teachings of Thomaschewski, wherein a first seat is attached to the first plate and a second seat is attached to the second plate and the seats are aligned at essentially longitudinal positions relative to the seat track. 
	One ordinarily skilled in the art would be motivated to incorporate this side by side seating arrangement, particularly for special sections of the aircraft, where dual seating with increased spaciousness is desired. VIP areas, executive seating, first class seating areas or private aircraft would all benefit from this particular seating arrangement. 
	Oleson is silent wherein at least one of the first plinth plate and the second plinth plate comprises a central opening and a pedestal. 
	Thomaschewski teaches a first mounting feature comprising a central opening (4: connection point, fig. 1) formed through a first plate (3a: adapter plate, fig. 1) and a pedestal (10: seat substructure, fig. 5), attached to the first plate and aligned above and surrounding the central opening (see items 10 and 1, fig. 5 and, see detailed item 1, fig. 1), and a second mounting feature comprising a central opening (4: connection point, fig. 1) formed through a second plate (3b: adapter plate, fig. 1) and a pedestal (10: seat substructure, fig. 5), attached to the second plate and aligned above and surrounding the central opening (see items 10 and 1, fig. 5 and, see detailed item 1, fig. 1).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first and second mounting features and first and second plates disclosed by Oleson with the central openings and pedestals attached to the first plate or second plate, respectively, and aligned above and surrounding the respective central opening, as taught by Thomaschewski, in order to provide mounts for the attachment system. Replacing the series of holes and sections of track (36 and 38, Oleson) attached to the plates with openings and pedestals allows for using rotation of the seat substructure on the attachment assembly. Rotational movability of the seat substructure makes it possible to change the seat orientation, and can increase the flexibility of use of the aircraft seat, particularly executive seating. Pedestal seating generally has a smaller overall footprint than track seating.  
	Oleson and Thomaschewski are silent wherein the pedestal(s) comprise a lower ring and  an upper ring, the lower ring attached to the upper ring by way of an internal ring, wherein the lower ring, the internal ring and the upper ring define a swivel axis.  
	Browning teaches a pedestal (swivel assembly, Fig. 2) for a seat comprising a lower ring (134: lower hub, Fig. 2) and an upper ring (132: upper hub, Fig. 2), the lower ring attached to the upper ring by way of an internal ring (136: internal block with central axis, fig. 2), wherein the lower ring, the upper ring and the internal ring define a swivel axis (C, Fig. 2). (§[0040]: The swivel assembly can include the upper swivel hub 132 and the lower swivel hub 134, and swivel capable component(s) disposed therebetween so that the hubs rotate about a central axis C.)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the pedestal disclosed by Thomaschewski with the lower ring, upper ring, internal ring and swivel axis as taught by Browning, in order to build a pedestal with the ability to provide lateral stability for the swiveling pedestal. The benefit being the ability for the seats to swivel about the axis of rotation.
	Regarding claim 14, modified Oleson discloses the aircraft seating attachment system of claim 13, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4) extending laterally from the first side of the first plate, and wherein the second interlinking feature comprises at least one second support plate (can be seen in close-up view of fig. 1) extending laterally from the first side of the second plate and between the two first support plates.  


    PNG
    media_image5.png
    117
    128
    media_image5.png
    Greyscale

    PNG
    media_image1.png
    229
    396
    media_image1.png
    Greyscale

	
	Regarding claim 15, modified Oleson discloses the aircraft seating attachment system of claim 13, wherein the first interlinking feature comprises at least two first support plates (26, fig. 4, see above) extending laterally from the first side of the first plate, wherein the second interlinking feature comprises at least two second support plates (can be seen close -up in fig. 1 above) extending laterally from the first side of the second plate, and wherein the first support plates are interdigitated with the second support plates.  (§ [0043]: The alternating design of the interlocking features 26, which may take the form of sinusoidal, castellated or like features, allows each adapter plate 24 to align with and make use of alternating holes in the floor beam 22 to attach the adapter plates.)
Regarding claim 16, modified Oleson discloses the aircraft seating attachment system of claim 15, wherein each first support plate and each second support plate has a respective opening (opening in 26, fig. 4) (§ [0046]: The left-side and right-side lateral edges 28 include the interlocking features 26 having openings therethrough…) for receiving a connector (34: fasteners, fig.2) for attachment to the seat track.	
	Modified Oleson is silent wherein the openings are slot-shaped and the slot shaped openings of the first support plates are perpendicular to the slot shaped openings of the second support plates.  
	Modified Oleson discloses the openings except for the particular slot shape and the perpendicular orientation of the shape between plates.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the different openings of the first and second support plates whatever form or shape was desired or expedient. A change in form (orientation) or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. The motivation would be to more efficiently align and make use of pre-existing holes in the floor beam. It would also expand the options of fasteners that could be used within the opening. 
	Regarding claim 19, modified Oleson discloses the aircraft seating attachment system of claim 13, further comprising a left seat track (22, left, figs 1 and 2) and a right seat track (22, right, figs. 1 and 2) that are parallel to and equidistant from the longitudinally extending seat track (§[0041]), wherein the first plinth plate (24, left, figs. 1 and 2) has a second side opposite the first side (28: lateral edges, fig.1,2 and 4)(§ [0046]: Referring to FIG. 4, each adapter plate 24 is a generally flat rectangular plate defining top and bottom major planar faces, a front edge 30, a rear edge 32, and left-side and right-side lateral edges 28. The left-side and right-side lateral edges 28 include the interlocking features…) thereof and attached to the left seat track (figs 1 and 2), and wherein the second plate has a second side opposite the first side (28: lateral edges, fig. 1,2 and 4) thereof and attached to the right seat track (figs. 1 and 2).  

§ [0041]: Existing floor beams, also referred to herein as "standard floor beams," are shown at reference numeral 22, and run longitudinally the length of the cabin parallel or substantially parallel to one another and to the longitudinal centerline of the aircraft. Three floor beams 22 are shown in FIGS. 1 and 2, with the middle beam spaced closer to the left beam than the right beam. The distance between adjacent floor beams may vary…

§ [0043] The system 20 generally includes a plurality of adapter plates 24 laterally sized to span the adjacent floor beams 22. The adapter plates 24 are shaped such that they interlock at the floor beam locations… 

    PNG
    media_image3.png
    259
    277
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    279
    295
    media_image4.png
    Greyscale

	 
	 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oleson as modified by Thomaschewski, as applied to claim 13 above, and further in view of Walle et al. (4,729,601) (hereinafter Walle).
	Regarding claim 20, modified Oleson discloses the aircraft seating attachment system of claim 13, but is silent wherein at least one of the first aircraft seat and second aircraft seat is a swivel seat.
	Walle teaches a seat frame mounted on a pedestal wherein the seat is a swivel chair. (seat, fig. 1) (col 3., line 4: swivel chair). 
	It would have been obvious for a person ordinarily skilled in the art at the time of filing to have modified one of the seats as taught by Oleson, as modified by Thomaschewski with the seat design taught in Walle. A swivel seat is an advantageous modification. It is helpful for persons needing assistance getting into or out of a seat. It allows for an instantaneous variety of seating options and would be particularly valuable for enhancing comfort and versatility in VIP 
    PNG
    media_image6.png
    238
    301
    media_image6.png
    Greyscale
seating groups. 

Response to Arguments
Applicant’s arguments, see page 9, filed May 2, 2022, with respect to the preamble of claim 13 have been fully considered and are persuasive.  In light of the amended claims, the 112 rejection of claims 13-20 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 7 and 13 on page 9, regarding the further defined mounting feature in the amended claim set, have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619